Citation Nr: 0503727	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-25 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for emphysema/chronic 
obstructive pulmonary disease (COPD), claimed as secondary to 
tobacco use in service, for accrued benefits purposes.

2.  Entitlement to service connection for postoperative 
radical prostatectomy due to the bladder cancer, claimed as 
secondary to tobacco use in service, for accrued benefits 
purposes.

3.  Entitlement to service connection for nicotine 
dependence, secondary to tobacco use in service, for accrued 
benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from October 1945 to August 1946.  The 
veteran died in April 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision issued 
by the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  The VCAA eliminated the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In light of the VCAA, VA revised the 
provisions of 38 C.F.R. §§ 3.102 and 3.159.  38 C.F.R. §§ 
3.102, 3.159 (2003); see 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  These amendments were effective November 9, 2000.

Accrued Benefits

At the time of his death, the veteran had ongoing claims with 
regard to entitlement to service connection for the above 
listed disorders.  When a veteran had a claim pending at the 
time of his death, his surviving spouse may be paid periodic 
monetary benefits to which he was entitled at the time of his 
death, and which were due and unpaid for a period not to 
exceed two years, based on existing ratings or decisions or 
other evidence that was on file when he died. 38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2003); Jones v. West, 
136 F.3d 1296 (Fed. Cir. 1998).  Although the appellant's 
claim for accrued benefits is separate from the claims that 
the veteran filed prior to his death, the accrued benefits 
claim is "derivative of" the veteran's claims and the 
appellant takes the veteran's claims as they stood on the 
date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. 
Cir. 1996).

The Board notes that Congress recently amended 38 U.S.C.A. 
§ 5121 to repeal the two-year limit on accrued benefits so 
that a veteran's survivor may receive the full amount of 
award for accrued benefits.  This change applies only to 
deaths occurring on or after the date of enactment, December 
16, 2003.  Because the veteran died before the date of 
enactment, this change does not apply in this case and is 
noted only for information purposes.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. § 5121(a)).

Under 38 U.S.C.A. § 5121(c), the only requirement imposed 
regarding a claim for accrued benefits is that the 
application "must be filed within one year after the date of 
death."  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 
3.1000(a), (c) (2004).  The veteran died in April 1999, and 
the appellant initiated her claim in July 1999, less than 
four months later.  Therefore, she meets the requirement for 
filing an accrued benefits claim.  

The veteran reopened his service-connection claims in March 
1998.  In a January 1999 decision issued in February 1999, 
the RO denied the veteran's claims as not well grounded.  
Following receipt of the appellant's request for accrued 
benefits, in November 2001, the RO vacated the January 1999 
decision and again denied the claims, on an accrued basis, 
after readjudication in light of the VCAA.  

As of June 9, 1998, the Board observes that 38 C.F.R. § 3.300 
(2004) bars service connection for disabilities claimed to be 
due to veterans use of tobacco products during service.  But 
the veteran's claim in this case was initiated in March 1998 
and the RO properly considered the appeal under the law and 
regulations existing before June 9, 1998, but a remand is 
necessary for compliance with the notice and duty to assist 
requirements of the VCAA.  In particular, the RO must advise 
the appellant of what she needs to establish service 
connection for nicotine dependence and/or disorders secondary 
to tobacco use in service for accrued benefits purposes.

With regard to tobacco use, the VA General Counsel issued a 
precedent opinion in January 1993 that clarified when 
benefits may be awarded based upon tobacco use in service.  
See VAOPGCPREC 2-93 (Jan. 13, 1993).  The General Counsel 
concluded that, if it is determined that a veteran incurred a 
disease or injury as a result of tobacco use in the line of 
duty in the active military, naval, or air service, service 
connection may be established for disability or death 
resulting from that disease or injury, even if the disease or 
injury does not become manifest until after discharge from 
service.  As to the question of whether nicotine dependence 
per se may be considered a disease or injury for VA 
disability compensation purposes, the General Counsel 
deferred to the Board's evaluation of the matter.  The 
General Counsel held that such a determination "is 
essentially an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles 
relating to that condition."  Id.

The VA General Counsel revisited issues pertaining to tobacco 
use and nicotine dependence in May 1997.  See VAOPGCPREC 19-
97 (May 13, 1997).  Referring to a memorandum issued by the 
VA Under Secretary for Health earlier that same month--to the 
effect that nicotine dependence may be considered a "disease" 
for VA compensation purposes--the VA General Counsel 
indicated that, assuming VA adjudicators adopted the Under 
Secretary's conclusion that nicotine dependence may properly 
be considered a disease, then two questions would remain to 
be answered by adjudicators evaluating a claim for benefits 
for tobacco-related disability secondary to nicotine 
dependence under 38 C.F.R. § 3.310(a):  (1) whether the 
veteran acquired a dependence on nicotine during service; and 
(2) whether nicotine dependence which arose during service 
may be considered the proximate cause of disability occurring 
after service.  The General Counsel indicated that whether a 
veteran was dependent on nicotine is a medical issue, and 
stated that, in making determinations on proximate cause, 
adjudicative personnel must consider whether there is a 
supervening cause of the claimed disability, which severs the 
causal connection to the service-acquired nicotine 
dependence.  It was noted that such supervening causes could 
include sustained full remission of the service-related 
nicotine dependence and subsequent resumption of the use of 
tobacco products, creating a de novo dependence, or exposure 
to environmental or occupational agents.  See Davis v. West, 
13 Vet. App. 178 (1999).

In addition, the Board notes that nicotine dependence is 
considered to be a mental disorder.  AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 243 (4th ed. 1994) (DSM-IV).  It is a maladaptive 
pattern of nicotine use leading to significant impairment or 
distress manifested by three or more of the following 
criteria at any time in the same twelve-month period:  (1) 
tolerance, as manifested by the absence of nausea, dizziness, 
and other characteristic symptoms despite use of substantial 
amounts of nicotine or a diminished effect observed with 
continued use of the same amount of nicotine-containing 
products; (2) withdrawal, marked by appearance of four or 
more of the following signs within twenty-four hours of 
abrupt cessation of daily nicotine use or reduction in the 
amount of nicotine used:  (a) dysphoric or depressed mood; 
(b) insomnia; (c) irritability, frustration, or anger; (d) 
anxiety; (e) difficulty concentrating; (f) restlessness; (g) 
decreased heart rate; or (h) increased appetite or weight 
gain; or by use of nicotine or a closely related substance to 
relieve or avoid withdrawal symptoms; (3) use of tobacco in 
larger amounts or over a longer period than was intended; (4) 
persistent desire or unsuccessful efforts to cut down or 
control nicotine use; (5) devotion of a great deal of time in 
activities necessary to obtain (e.g., driving long distances) 
or use (e.g., chain smoking) nicotine; (6) relinquishment or 
reduction of important social, occupational, or recreational 
activities because of nicotine use (e.g., giving up an 
activity which occurs in smoking-restricted areas); and (7) 
continued use of nicotine despite knowledge of having a 
persistent or recurrent physical or psychological problem 
that is likely to have been caused or exacerbated by 
nicotine.  Id. at 181.  In addition, DSM-IV, at 180, 
indicates that sustained full remission is achieved when none 
of the above criteria for nicotine dependence has been met 
for twelve months or longer.  See VAOPGCPREC 19-97.

The Board notes that, prior to his death, the veteran had 
submitted December 1997 and March 1998 statements from his 
treating physician, M. T. R., in which she indicated that the 
veteran's COPD was due to long-standing smoking since 
teenagehood; that he started smoking in 1945 in boot camp, 
when they gave him cigarettes for free; and he had stopped 
smoking for about four or five years.  In December 1997 and 
March 1998 statements from his urologist, F. D. B. opined 
that the veteran had "recurrent transitional cell carcinoma 
of the bladder due to a longstanding history of cigarette 
smoking, from the age of eleven . . . [and] also ha[d] severe 
emphysema due to cigarette smoking."  In a March 1998 
statement, H. Chandarana, M.D. indicated that the veteran had 
COPD caused by prolonged addiction to cigarettes, which began 
in his teens and that the veteran continued to smoke 
cigarettes for fifty years.  The veteran provided various 
statements about his smoking history, including responses to 
a questionnaire about use of tobacco, which was received in 
March 1998.  A July 1998 VA examiner diagnosed the veteran 
with severe pulmonary emphysema and recurrent transitional 
cell carcinomas of the urinary bladder.  The examiner added 
that was highly likely that the veteran's severe pulmonary 
disease was directly related to cigarette smoking; however, 
it was more unlikely that his transitional cell bladder 
carcinomas were a direct result of his cigarette smoking, 
especially since these began occurring after the veteran 
discontinued smoking in 1994.  The examiner added that the 
veteran admitted to first smoking cigarettes at age 11, but 
claimed his true dependence began during boot camp after he 
joined the Navy.  The examiner indicated that it was 
impossible to confirm or deny the veteran's allegation.  

The Board also notes that, in view of the medical opinions 
offered by private physicians and a VA examiner, suggesting a 
relationship between the veteran's tobacco use in the 
military and emphysema and bladder cancer, the duty to assist 
requires that VA obtain a medical opinion to address the 
relationship, if any, between any disorder(s) and nicotine 
dependence alleged to have its onset during service.  In this 
regard, the RO should refer the claims file to an appropriate 
specialist(s) to identify whether the veteran had nicotine 
dependence and what lung (pulmonary) and genitourinary 
(bladder cancer) disorders he had, and the etiology of any 
identified disorders.  After reviewing the claims file, the 
specialist(s) is to offer a medical opinion as to whether it 
is at least as likely as not that the identified disorders 
were incurred in service, in particular whether the veteran 
developed nicotine dependence during service, and whether 
such dependence or nicotine use during service resulted in 
any lung or genitourinary disorder, for example, bladder 
cancer, COPD, or emphysema.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1.  The RO must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2004)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant: (1) about the 
information and evidence that is 
necessary to substantiate entitlement to 
accrued benefits flowing from her 
husband's service-connection claims for 
nicotine dependence and/or disorders 
secondary to tobacco use in service; and 
(2) about the information and evidence 
that VA has, or will seek to provide, in 
support of her claims.  The claims file 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant as set forth 
in the VCAA as specifically affecting the 
issues on appeal.

2.  After completion of the above, the RO 
should make arrangements for the 
veteran's claim file to be reviewed by an 
appropriate specialist(s), and the 
report(s) should so indicate, to 
identify, clarify the nature, time of 
onset, and etiology of any nicotine 
dependence, genitourinary or lung 
disorder(s), which the veteran had.  The 
examination report(s) should include a 
history of the veteran's nicotine use.  
On the basis of a thorough review of the 
file, including all material received 
pursuant to this remand, the 
specialist(s) should provide explicit 
responses to the following questions:

(a) Did the veteran have nicotine 
dependence or any lung (pulmonary) (such 
as, COPD or emphysema) or genitourinary ( 
such as, bladder cancer) disorder(s)?  

(b) For nicotine dependence or any 
lung/genitourinary disorder(s) 
identified, the specialist(s) should 
determine the etiology of such 
disorder(s).  The specialist(s) should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that (1) the veteran 
developed nicotine dependence due to 
tobacco use in service; and (2) whether 
any lung or genitourinary disorder was 
attributable to military service or to 
tobacco use during military service or 
nicotine dependence.  In making a 
determination on whether nicotine 
dependence was the proximate cause of a 
disorder occurring after service, the 
specialist must discuss: (1) the 
likelihood that tobacco use, caused by 
any service-related addiction, led to or 
made worse any diagnosed 
lung/genitourinary disorder, and (2) 
whether there was a supervening cause of 
the diagnosed disorder, which cause is 
viewed as severing the connection to any 
service-acquired nicotine dependence 
(such supervening causes could include 
sustained full remission of the service-
related nicotine dependence and 
subsequent resumption of the use of 
tobacco products, creating a de novo 
dependence, or exposure to environmental 
or occupational agents).  If it is 
determined that there is no relationship 
to military service, the examiner should 
expressly say so and give the rationale 
for such opinion.  All opinions provided 
must be reconciled with all other 
opinions of record, specifically the 
opinions offered by a VA examiner in July 
1999 and those provided by the veteran's 
private treating physicians.  

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
specialist(s) should state the reason 
why.

3.  After completion of the above, the RO 
should readjudicate the appellant's 
eligibility for accrued benefits.  If any 
determination is unfavorable to the 
appellant, she and her representative, 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  The appellant and her representative 
have the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



